Citation Nr: 0521121	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-03 425	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 28, 1993 to 
December 3, 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for an acquired psychiatric disorder, to include 
manic depression, schizoaffective disorder, and bipolar 
disorder, as well as personality disorder.  The Board 
remanded this matter twice - in October 2001 and in July 2003 
- and its remand directives have been completed.  The case is 
thus properly before the Board for appellate adjudication.   

Consistent with the veteran's request, a hearing was 
scheduled to be held before a Veterans Law Judge of the 
Board, at the RO, in July 2001.  The veteran received advance 
notice of the scheduled hearing, but failed to appear to 
testify.  In February 2000, the veteran testified in person 
before a Decision Review Officer of the RO, and the 
transcript of this hearing is of record.    


FINDINGS OF FACT

1.  The veteran's current acquired psychiatric disorder was 
not incurred in active duty.  

2.  The veteran entered active duty with a pre-existing 
psychiatric disorder, which did not become aggravated beyond 
a normal progress of the disorder during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 1132, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Acquired Psychiatric Disorder

The basic contention in this case seems to be that, the 
veteran was treated for psychiatric problems in service, a 
psychiatric disorder initially had become manifested in 
service, and that his current psychiatric problems are rooted 
in 
in-service manifestation thereof.  

Service medical records reflect prior history, as reported by 
the veteran, of a 
self-inflicted gunshot wound at the age of fourteen, and 
treatment for depression before entering active duty.  During 
service, the veteran reported a desire to return to his wife 
and children, and stated that he cannot "adjust" to 
military life.  The veteran admitted that he wishes to 
separate from service and that he had not reported prior 
psychiatric problems to the Army recruiter upon enlistment or 
induction.  (The enlistment report of medical history does 
document affirmative denials by the veteran of any prior 
psychiatric problems.)  These records further document 
diagnoses of adjustment disorder with depressed mood, 
suicidal ideation, and avoidant personality disorder.  The 
veteran apparently was found to be unfit for further duty 
based upon these findings, and was discharged from service 
after approximately one month of basic training.  DD Form 214 
clearly states that the reason for discharge is that the 
veteran's personality disorder makes him unfit for further 
duty.  

Medical evidence in addition to the service medical records 
includes records from various private facilities reflecting 
psychiatric care in 1991 (before military service) and in 
1993 and after, as well as VA medical examination reports and 
documents associated with the veteran's receipt of Social 
Security Administration (SSA) disability compensation 
benefits.  These records contain various diagnoses, which 
include manic or mixed bipolar disorder, borderline 
personality trait, personality disorder with antisocial 
features, excitative type psychosis, depression, 
schizoaffective disorder, acute psychosis, as well as a 
history of pre-service manifestation of manic depression. 

Given the above, service connection could be warranted in 
this case with evidence of a relationship between current 
psychiatric disorder and psychiatric abnormality noted in 
service, as the service medical records seem to reflect not 
only a diagnosis of personality disorder, for which service 
connection is not permissible, but also suggest that the 
veteran might also have acquired psychiatric disorder.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Or, in the alternative, service connection could be warranted 
with persuasive evidence that a pre-existing psychiatric 
illness underwent aggravation beyond a normal progress of the 
condition during service.  See id., 38 U.S.C.A. § 1111 (West 
2002).  Every veteran is deemed to be in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2004).  However, where 
there is "clear and unmistakable" evidence that an injury 
or disease claimed pre-existed service, the presumption does 
not attach, and the issue becomes whether the disease or 
injury was aggravated during service.  Id.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to a natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are insufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, which summarized the effect of 38 U.S.C.A. § 1111 
(which applies to peacetime veterans, like the veteran in 
this case, through 38 U.S.C.A. § 1137) on claims for service-
connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The record in this case does not present evidence of a direct 
cause-effect nexus between in-service diagnosis of 
psychiatric disorder and active duty.  The record plainly 
does not support a finding that the veteran entered service 
with absolutely no psychiatric problems, where the veteran 
himself admitted having had psychiatric problems before 
service such that he attempted suicide as a fourteen-year 
old, but first acquired it as a result of some injury or 
incident in service.  Again, the veteran had complete only 
weeks of Army basic training before he himself admitted that 
he does have a psychiatric history which he did not report to 
an Army recruiter, and that he could not adjust to military 
life.  There is no evidence that the veteran had been 
subjected to extraordinary or unusual basic training 
activities that could have been the first "trigger" of a 
psychiatric problem.  More importantly, the record includes a 
March 1991 private medical record - pre-dating active service 
by more than two years - reflecting diagnosis of acute 
psychosis.  And, after service, a VA medical professional 
diagnosed the veteran with bipolar disorder and specifically 
opined in his December 2002 and March 2005 examination 
reports, after having examined the veteran and reviewing 
pertinent medical history, that the "record does not support 
the possibility of the veteran having first manifested 
psychiatric illness while in the military."  
 
Given the foregoing, the record does present an issue of 
whether service connection is possible based upon aggravation 
of a pre-existing psychiatric illness.  On the issue of 
aggravation, first, the Board concedes that the presumption 
of soundness does attach here because no pre-existing 
psychiatric illness was documented in an entrance medical 
examination report.  (The enlistment medical examination 
report, dated in September 1993, reflects normal clinical 
evaluation findings, including those for psychiatric 
problems.  There is no evidence that another medical 
examination was performed in October 1993, on or shortly 
before the actual date of commencement of service.)  Thus, 
the appropriate inquiry is whether any psychiatric 
abnormality noted in service was in fact pre-existing, and if 
so, whether it became aggravated beyond a normal progression 
of the disorder during active duty.  VA bears the burden of 
showing a pre-existing disorder and lack of aggravation 
during service by clear and unmistakable evidence.  

The record amply supports a finding of pre-existing 
psychiatric illness.  First, again, the veteran himself 
admitted during service that he had psychiatric problems 
before service and had attempted suicide.  He does not 
dispute his prior history of attempted suicide.  Even post-
service, the veteran admitted to long-standing history of 
psychiatric illness, as private medical records dated in 1997 
reflect suicide attempt as a teenager and a "10 to 12 year 
history of mental illness," which would clearly pre-date 
service.  Moreover, again, the record clearly reflects a 
March 1991 diagnosis of psychosis, well before active duty, 
rendered at a private hospital and treatment with medication.  
All of this evidence, collectively, clearly and unmistakably 
favors a conclusion that the veteran had some pre-existing 
psychiatric problem, irrespective of various different types 
of diagnoses assigned over the years, and even though it was 
not reported or documented as a clinical finding at induction 
or enlistment.  There is no medical evidence to contradict or 
otherwise question the validity of this conclusion.  In this 
connection, the Board is aware that the veteran appears to 
believe he was not actually treated by a medical professional 
or hospitalized for psychiatric disorder before service (see 
RO hearing transcript, reflecting his testimony that he had 
visited with a social worker various times before service), 
presumably to buttress his position that the first 
manifestation thereof was during service, but the March 1991 
record reflecting a medical doctor's diagnosis of psychosis 
directly contradicts this apparent position.  Moreover, as 
reflected in the December 2002 VA psychiatric examination 
report, the veteran's current, reasonably-stabilized bipolar 
disorder, in the examiner's opinion, "clearly did exist 
prior to service."  The VA medical examiner reiterated this 
opinion in March 2005.  

Having found clear and unmistakable evidence of a pre-
existing psychiatric abnormality, the next inquiry is whether 
there is clear and unmistakable evidence of no aggravation 
thereof during service.  The Board finds that such evidence 
is shown in the record.  A VA medical professional 
determined, as documented in his December 2002 and March 2005 
reports, that the record does not support a finding that 
bipolar disorder became aggravated beyond a natural progress 
of the disorder.  The examiner did state that, while the 
veteran might have experienced an "episode" of bipolar 
disorder in service, explaining that, while patients with 
major psychiatric illness, such as bipolar disorder or 
schizophrenia, often "decompensate under the stress of 
leaving their family and home environment to enter the stress 
of boot camp," it would be pure speculation to conclude that 
this is what happened to the veteran during service.  See 
December 2002 report.  Thus, while the examiner does not seem 
to have ruled out absolutely the possibility that basic 
training might have triggered a psychiatric "episode" 
during service, he is absolutely clear with respect to his 
position, as stated in both reports, that the psychiatric 
problem the veteran now has - which he diagnosed as bipolar 
disorder - pre-existed service and did not become aggravated 
beyond a normal progress of the disorder during service.  It 
is explicitly noted that the examiner's conclusion in this 
regard included consideration of all evidence of record, 
including service medical records, and after all Board remand 
directives had been completed.  Thus, the Board finds the 
examiner's conclusions sound and persuasive, and in this 
regard, disagrees with the position of the veteran's 
accredited representative.  See March 2005 report; July 2005 
representative's written argument.      

Having considered all evidence of record, the Board finds 
that the record clearly and unmistakably supports a 
conclusion that no aggravation beyond a natural and normal 
progression of the disorder took place during active duty.  

The Board also notes that the presumptive service connection 
principles as they apply to psychosis (see 38 C.F.R. 
§§ 3.307, 3.309) do not apply in this instance, as the 
veteran did not have 90 days of active military service. 

Finally, the Board acknowledges the July 2005 argument of the 
veteran's representative that the veteran was 
"misdiagnosed" in service, presumably because the basis for 
discharge, as stated in Form DD 214, was a diagnosis of 
personality disorder.  First of all, neither the Board nor 
the representative is qualified to make this determination, 
and no doctor has affirmatively stated that the veteran does 
not have personality disorder.  Rather, the record as a whole 
reflects various diagnoses of disorders that appear to be 
personality-type in nature, as well as acquired psychiatric 
disorders, like bipolar disorder.  Moreover, the 
representative's "misdiagnosis in service" theory is not 
persuasive where post-service medical records, too, reflect 
various professionals' conclusion that the veteran has, among 
other things, a personality disorder.  In addition, as 
discussed above, the Board has analyzed the claim from the 
perspective that the veteran's in-service diagnoses 
apparently included both a personality disorder and acquired 
psychiatric disorder, bearing in mind that psychiatric 
problems might be "labeled" differently by different 
professionals.  It ordered further evidentiary development, 
and then evaluated the entire record to determine whether (1) 
the veteran's psychiatric problem first became manifested in 
service, as appears to be the veteran's contention; and (2) 
whether a favorable resolution is permissible from a 
"presumption of soundness" perspective.  The Board has 
found that the claim fails on either theory.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  As such, 
it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an August 2001 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim.  It further explained that, if he provides 
information about the sources of evidence or information 
pertinent to his psychiatric disorder claim, to include 
medical or employment records, or records of other federal 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation.  In an 
October 2001 letter, the RO again asked the veteran to 
identify the sources of pertinent evidence to enable VA to 
further assist him.  In August 2004, the veteran was sent a 
third letter explaining, again, his and VA's respective claim 
development responsibilities, the status of the claim, and 
the criteria for a successful service connection claim.      

With respect to the fourth element, the February 2003 
Supplemental Statement of the Case (SSOC) cited 38 C.F.R. 
§ 3.159, which includes a provision that the veteran may 
submit any pertinent evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, and was on 
notice throughout the appeal through the pertinent rating 
decision, Statement of the Case (SOC), three SSOCs, and duty-
to-assist letters why the claim remains denied.  He was told 
about his and VA's respective claim development 
responsibilities more than once.  
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the 1999 rating decision 
giving rise to this appeal.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times, and acknowledged in Pelegrini, at p. 120, 
that where, as here, 38 U.S.C.A. § 5103(a) notice was not 
mandated at the time of the initial RO denial (the 1999 
rating decision was decided and appealed before the enactment 
of VCAA), the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was provided 
here during the appeal period.  Also relevant to the Board's 
analysis here is that it twice remanded this claim during the 
appeal period, and ordered further evidentiary development to 
ensure that various due process concerns are addressed.  The 
remand directives have been completed.    

In this connection, it also is noted that the veteran has not 
claimed that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077, slip op., at 33 (U.S. 
Vet. App. April 14, 2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The veteran's service medical records and service personnel 
records were obtained, as were SSA records.  Private medical 
records from Slidell Memorial Hospital, Washington-St. 
Tammany Regional Medical Center, Southeast Louisiana 
Hospital, and Northshore Regional Medical Center, are in the 
claims folder.  VA made an attempt to obtain the treatment 
records of Dr. Galloway, but was unsuccessful (VA's 
correspondence to him was returned); the veteran was notified 
of this unsuccessful attempt and was asked to provide more 
current contact information for Dr. Galloway.  The veteran 
stated his belief that Dr. Galloway is no longer in practice, 
but did not provide updated or alternate contact information, 
or submit this doctor's treatment records himself.  (Dr. 
Galloway's 1996 psychiatric evaluation report, however, is 
part of the SSA records package.)  In May 2002, VA made 
further effort, consistent with the July 2003 remand order, 
to determine whether there might be additional service 
medical records in the custody of the National Personnel 
Records Center, but determined that no others exist.  The 
Jackson-Knox Army Hospital reported that it has no records of 
treatment of the veteran.  The Board's October 2001 remand 
order directed that the veteran be asked for provide an 
authorization form to permit VA to obtain Marshall Hospital 
records, and the veteran was asked to provide this 
information in the October 2001 RO letter, but the record 
does not reflect a response specific to this facility.          

The veteran also was given an opportunity to testify in 
connection with this claim, and he exercised his right to do 
so before an RO Decision Review Officer.  He also had an 
opportunity to testify before the Board, but failed to appear 
for the scheduled hearing.  He did not report the existence 
of pertinent records in the custody of government agencies 
other than the SSA, or employers.  He was provided 
appropriate VA evaluation, which included a psychiatric 
evaluation and consideration of pertinent psychiatric 
history, after completion of Board-ordered development.  

Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations, and does not agree with the 
July 2005 argument of the veteran's representative that 
remand directives have not been completed.       


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


